fllEDlN




                                                            JAN'12 ^
                                                        CHRISTOPHER KPW-
Henry L. Maher
                                                       CLERK.
1028 East Ave. N.
Onalaska, WI 54650

                                                      Via
January 7, 2015                                *',c!|5erileiexas
                                         and ***USPS Reg Mail***

Mr. Christopher A. Prine
Clerk of the Court
First Court of Appeals
301 Fannin Street,
Houston, TX 77002-2066

In Re: Case 01-14-00106-CV
         In the Matter of: Maher v. Maher



Dear Mr. Prine,


I am the Appellant, in the above referenced matter. At this time, I am proceeding
with this Appeal pro se.

I am writing to request a CD copy of the District Court Reporter's Record for the
above referenced Case. Please find the enclosed check #1679 for processing.

A self-addressed postage paid envelope is provided for your convenience.

If you have any questions or wish to contact me, please do not hesitate to call me at
608 769 4779, or email me at henrvlmaher@gmail.com. Thank you for your
consideration in this matter.


Respectfully yours,


  enry L. Maher /S/Henry L. Maher

Via efiletexas.gov, USPS Reg Mail